 

 

SETTLEMENT AND RELEASE AGREEMENT
RECTIFALS

This Agreement and Release (“Agreement”) sets forth the mutual understanding between
Plaintiffs, Hilario Tenopala Hernandez and Armando Perez Zarate (“Plaintiffs”), and
Defendants, Michael Laver and Lauer Farms, Inc. (“Defendants”), regarding the settlement of
all claims asserted by Plaintiffs against Defendants in Case number: 1:19-cv-1093 Tenopala
Hernandez et al v. Lauer et al, United States District Court for the Eastern District of
Wisconsin, Green Bay Division (the “Lawsuit”).

The Plaintiffs have brought the Lawsuit against Defendants, alleging violations of federal law,
in particular, the Fair Labor Standards Act (29 USC §§ 201 et seq., “FLSA”) as well as
Wisconsin contract law, Wisconsin Migrant Labor Act (Wis. Stats. §§ 103.90et. seq) and
Wisconsin Wage Violations.

In consideration of the mutual promises contained in this Agreement, the Plaintiffs and the
Defendants, having independently concluded that it is in their respective best interests to do
SO, agree as follows:

A) Jurisdiction. The United States District Court for the Eastern District of Wisconsin,
Green Bay Division (“the District Court”) will retain jurisdiction of the action with
respect to the claims resolved by the Agreement solely for the purpose of interpreting,
implementing, and enforcing the Agreement consistent with the terms herein.

B) No Admission of Liability. Parties agree that settlement is made to dispose of the
Lawsuit in an efficient and mutually agreeable manner, and the faet of settlement shall
not be construed as an admission (by Defendants) of liability, or admission (by
Plaintiffs) that the claims lacked merit.

C) Court Approval of Settlement Agreement. On or about September 23, 2019 the
parties wil] jointly submit this Agreement to the United States District Court for the
Eastern. District of Wisconsin, Green Bay Division together with a Motion for an Order
approving the settlement of the Fair Labor Standards Act claims. Should the Court deny
the joint motion seeking approval of this Agreement with respect to the FLSA claims,
the parties will make reasonable efforts to renegotiate the Agreement and shall seek
Court approval for the renegotiated Agreement. If no mutually agreed settlement is
approved by the Court, the Lawsuit will proceed as if no settlement had been attempted.

Page 1of 5

Case 1:19-cv-01093-WCG Filed-O9

 

 

 
 

D) Consideration for Settlement. Within (10) calendar days from the Court’s order
approving the settlement agreement, the Defendants agree to pay the total amount of
$3880 (the “Settlement Funds”), payment of which shall be made as follows.

4. One payment to “Legal Action of Wisconsin FBO Hilario Tenopala Hernandez”
in the amount of $1100 USD, allocated to back wages. Defendants will make
and report no tax withholding and use a miscellaneous pay period of 365 |
days. This payment shall be reported by Defendant Lauer Farms, Inc te the
TRS and to the Wisconsin Department of Revenue on Form W-2 no later than
1/31/2020. Defendant Lauer Farms, Inc. shall issue Plaintiff Tenopala
Hernandez this Form W-2 by mailing it to c/o Attorney Erica Sweitzer-
Beckman, Legal Action of Wisconsin, 744 Williamson Street, Suite 200,
Madison, WI 53703 no later than 1/31/2020. . |

2. A second check made payable to “Legal Action of Wisconsin FBO Hilario
Tenopala Hernandez” in the amount of $540 with no withholdings allocated
to non-wage penalties. This payment shall be reported by Defendant Lauer
Farms, Inc. to the FRS and the Wisconsin Department of Revenue on a Form
1099-MISC on line 3 as “[o]ther income” no later than 1/31/2020. Defendant
Lauer Farms Inc. shall issue this Form 1099-MISC to Plaintiff Tenopala
Hernandez by mailing form to c/o Attorney Erica Sweitzer-Beckman, Legal
Action of Wisconsin, 744 Williamson Street, Suite 200, Madison, WI 53703
no later than 1/31/2020,

3. A third check made payable to “Legal Action of Wisconsin FBO Armando Perez
Zarate” in the amount of $1100 USD, allocated to back wages, Defendants will
make and report no tax withholding and use a miscellaneous pay period of
365 days. This payment shall be reported by Defendant Lauer Farms, Inc to
the IRS and to the Wisconsin Department of Revenue on Form W-2 no later
than 1/31/2020. Company shall issue Plaintiff Perez Zarate this Form W-2 by

mailing it to c/o Attorney Erica Sweitzer-Beckman, Legal Action of Wisconsin, 5
744 Williamson Street, Suite 200, Madison, WI 53703 no later than
1/31/2020.

4.A forth check made payable to “Legal Action of Wisconsin FBO Armando
Perez Zarate” in the amount of $540 with no withholdings for non-wage
penalties. This payment shall be reported by Defendant Lauer Farms, Inc to
the IRS and the Wisconsin Department of Revenue on a Form 1099-MISC on
line 3 as “[o]ther income” no later than 1/31/2020. Defendant Lauer Farms,
Inc shall issue this Form 1099-MISC to Plaintiff Perez Zarate by mailing form
to c/o Attorney Erica Sweitzer-Beckman, Legal Action of Wisconsin, 744
Williamson Street, Suite 200, Madison, WI 53703 no later than 1/31/2020.

5. A fifth check made payable to “Legal Action of Wisconsin” for the sum of
$600. This payment represents costs and attorney's fees to pursue Plaintiffs’
FLSA claims. The parties acknowledge that this amount does not represent

 

Page 2 of 5

 

Case 1:19-cv-01093-WCG:

 
 

Plaintiffs’ attorneys’ hourly rate or the time spent researching the case and
preparing the pleadings. Rather, the parties agree upon on the amount in the
interest of swift settlement of this case prior to discovery. |

6. The parties recognize that Plaintiffs were employed pursuant to an H-2a visa
and, therefore, their wages are not subject to Medicare or FICA withholdings.

+¥.To the extent that there are tax-related consequences arising from the
payments made under this Agreement, the parties agree that they shall each
bear their own responsibility for such consequences and that neither party
shall indemnify the other party for the consequences arising out of such
payments.

8. If Defendants default in timely making the payments described above, .
Plaintiffs” attorney shall provide, via Certified mail or other delivery service
that can be tracked, a notice of default to Defendants. Defendants will have
(10) calendar days from the date of receipt of the notice of default to pay the
amount owed. In the event Defendants further default in making payment,
Plaintiffs shall have the right, at their option, to either: 1) set aside and
repudiate this Agreement and continue the Lawsuit; or 2) enforce the terms of
this Agreement before the Court.

9. For purposes of this Agreement, Plaintiffs shalt be deemed to receive the
Settlement Funds on the day the Settlement Funds are received by Plaintiffs’
counsel.

10. Plaintiffs and Defendants are represented by the undersigned counsel,
Counsel for all parties have discussed the parties’ bona fide disputes.
Additionally, Plaintiffs and their counsel represent that this Agreement
compensates Plaintiffs for 100% of the compensatory and liquidated damages
owed for Defendants’ alleged minimum wage violations under the FLSA.

E) No retaliation

1. Retaliation. Defendants agree that they will not retaliate against Plaintiffs
because they asserted claims against Defendants. Retaliatory action includes any
action, direct or indirect, including written and oral statements, that could
interfere with a Plaintiff's ability to obtain employment elsewhere.

2. Neutral Reference. To the extent Defendants are contacted regarding a
Plaintiff's work history with Lauer Farms, Defendants will only verify a Plaintiff
employee’s position, job duties, and dates of employment and will provide no
additional information.

 

F) Stipulation of Dismissal

Within (10) days of receiving the Settlement Funds as provided in section D), Plaintiffs
shall execute and file a Stipulation of Dismissal with prejudice. If Plaintiffs fail to file a

Page 3 of §

 

 
  
 

Case 1:19-cv-01093-WCG File

  
 

timely stipulation of dismissal, Defendants’ attorney shall provide, via Certified Mail or
other delivery service that can be tracked, a notice of default to Plaintiffs. Plaintiffs will
have ten (10) calendar days from the date of the receipt of the notice of default to file the
stipulation of dismissal. In the event Plaintiffs further default in timely filing the
stipulation of dismissal, Defendants shail have the right to enforce the terms of this
Agreement before the Court

G) Court Approval: This Agreement is contingent upon its approval by the Court of the
FLSA portion of this Agreement. If the Court orders modifications to this Agreement,
the modified Agreement is contingent upon Court approval and upon the parties’
agreement to the modifications. The parties shall take all steps as may be reasonably
necessary to secure approval of the Agreement, to the extent not inconsistent with the
terms of this Agreement, and they shall not take any action adverse to each other in
obtaining approval by the Court.

H) Miscellaneous

1.

Authority: Plaintiffs’ attorney represents that she is authorized to negotiate and
execute this Agreement on behalf of Plaintiffs, in their individual capacities.
Similarly, Defendants’ attorney represents that he is authorized to negotiate and
execute this Agreement on behalf of Defendants, in their individual capacities.

Interpretation of the Agreement. This Agreement shall ¢ interpreted and
enforced under the federal laws of the United States and under laws of the State
of Wisconsin. Any claim arising out of or relating to the Agreement, or the
subject matter hereof, shall be resolved solely and exclusively in the District
Court, and the parties hereby consent to the personal jurisdiction and subject
matter jurisdiction of the Court in connection therewith.

Counterparts. This Agreement may be executed in one or more originals or
counterparts, all of which will be considered one and the same instrument and all
of which will be considered duplicate originals.

Plaintiffs represent and warrant that they have not assigned or transferred, or
purported to assign or transfer, to any person or entity, any claim or any portion
thereof or interest therein, including but not limited to, any interest in the
Lawsuit.

This Agreement constitutes the entire agreement between the Plaintiffs and
Defendants.

FOR THE DEFENDANTS:

Case 1:19-cv-01093-WCG File

Page 4 of 5

  

 

 

  
 

 

 

Robyn Joy Blader
Blader Law Office LLC
Attorney for the Defendants

FOR THE PLAINTIFFS:
Erica Sweitzer-Beckman

LEGAL ACTION OF WISCONSIN, INC.
Attorney for the Plaintiffs

 

Page 5 of 5

Case 1:19-cv-01093-WCG Filed

Date 9/23/19

pae {/25/[F

 

 
